DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a continuation application (CON) of U.S. Application Serial Number 15/317211, filed 12/8/2016, which is a 371 of PCT/GB2015/051661, filed 6/8/2015.  This application claims benefit to foreign application UNITED KINGDOM 1410250.3, filed 6/10/2014.  Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/317211, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or Independent claim 18 recites a method of treating a patient with nasal congestion comprising administering intranasally to a patient a composition comprising a first composition part in the form of a liquid decongestant or antihistamine followed by administering intranasally to the patient a second composition comprising a micronized methycellulose powder, and a third composition comprising a corticosteroid; and wherein the patient is administered the first and second compositions daily for seven days, followed by no administration of the first and second compositions for at least seven days.  Neither application 15317211 nor the instant specification disclose the method of claim 18.  The sole support for the limitations that the patient is administered a first composition (a liquid decongestant or antihistamine) and second composition (micronized methycellulose powder) daily for seven days, followed by no administration of the first and second compositions for at least seven days in either application 15317211 or the instant specification is the double-blind, randomized, placebo-controlled clinical study set forth at pp. 12-17 of the instant specification and on pp. 11-16 of application 15317211.  The subjects in the clinical study were not administered a third composition and the administration of a third composition to a subject either immediately before the study or within the clinical study would have not have been permitted because it would violate the procedure of the study.  Hence, the parent application, 15317211, does not provide support for claims 18-20 and the effective filing date for claim 18 and dependent claims 19-20 is the filing date of the instant application, 10/18/2019.

Information Disclosure Statement
The information disclosure statement submitted on 1/2/2020 has been considered by the examiner.

Claim Objections
Claims 5-7 are objected to because of the following informalities:  
In claim 5, line 2 and line 3, units of measurement are ran together with the adjacent numerical quantity.  The units of measurement should be separated from numerical quantities with a space; hence, “1 mg-10 mg” in line 2 should be “1 mg – 10 mg” and “2.5 mg-7.5 mg” should be “2.5 mg – 7.5 mg”.  Appropriate correction is required.
In claim 6, line 3, a numerical quantity is ran together with its unit of measurement.  “20°C” should be “20 °C”.  Appropriate correction is required.
Additionally in claim 6, line 4, the viscosity of the powder is recited as “14-16 Pas.s”.  “Pas.s” is not a unit of measurement for viscosity and would appear to be a typographical error.  The unit for viscosity is Pascal seconds, abbreviated Pa.s, as used throughout the rest of the claim.  Appropriate correction is required.
Regarding claim 7, the ingredient starch is misspelled “startch” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is drawn to “The method according to claim 1 further including a signalling agent”.  A method cannot include an ingredient and the method of claim 1 recites the administration of two different compositions; hence, which composition is required to include the signaling agent is indefinite.  Appropriate correction is required.
Claim 9 is drawn to “The method according to claim 1 further including a signalling agent”.  A method cannot include an ingredient and the method of claim 1 recites the administration of two different compositions; hence, which composition is required to include the signaling agent is indefinite.  Appropriate correction is required.
Claim 1 recites the limitation "the first and second compositions" in lines 5-6 and in lines 6-7.  There is insufficient antecedent basis for the limitation “the first composition” in the claim.  Claim 1 recites “administering intranasally to a patient a composition comprising a first composition part in the form of a liquid decongestant or antihistamine followed by administering intranasally to the patient a second composition comprising a micronized methycellulose powder” which recites a first composition part of a composition but does not recite a first composition.  Appropriate correction is required.
first composition part of a composition but does not recite a first composition.  Appropriate correction is required.
Claim 15 recites the limitation "the first and second compositions" in line 5 and in line 6.  There is insufficient antecedent basis for the limitation “the first composition” in the claim.  Claim 15 recites “administering intranasally to a patient a composition comprising 0.025-0.05% w/w oxymetazoline followed by administering intranasally to the patient a second composition comprising...” which does not recite a first composition.  Appropriate correction is required.
Claims 3-7, 9 and 12 recite the limitation “the second composition part”.  There is insufficient antecedent basis for the limitation in the claims or the claims from which they depend.  Claim 3 depends from claim 2 which depends from itself.  Neither claim 3 nor claim 2 provide antecedent basis for the limitation.  Claims 4-7, 9 and 12 depend from claim 1 and none of claims 4-7, 9 and 12 or claim 1 provide antecedent basis for the limitation.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 depends from itself.  Claim 2 cannot further limit the subject matter of claim 2, nor is claim 2 a claim previously set forth; hence, the claim is rejected as being of improper dependent form.  Appropriate correction is required.
Claim 4 depends from claim 1 and recites that the second composition part includes hydroxypropylmethylcellulose (HPMC) or cellulose powder.  Claim 4 depends from claim 1 which recites that the second composition comprises micronized methylcellulose powder.  HPMC is a species of methylcellulose powder but cellulose powder is not; hence, claim 4 does not include all the limitations of the claim upon which it depends because cellulose powder is not a methylcellulose powder (i.e. it is a broader limitation encompassing HPMC powder, methylcellulose powder and cellulose powder).  Appropriate correction, such as amending cellulose powder to methylcellulose powder in claim 4, is required.
 Claim 6 depends from claim 1 and recites that the second composition part comprises cellulose powder or hydroxypropylmethylcellulose (HPMC).  Claim 6 micronized methylcellulose powder.  HPMC is a species of methylcellulose powder but cellulose powder is not; hence, claim 6 does not include all the limitations of the claim upon which it depends because cellulose powder is not a methylcellulose powder (i.e. it is a broader limitation encompassing HPMC powder, methylcellulose powder and cellulose powder).  Appropriate correction, such as amending cellulose powder to methylcellulose powder in claim 6, is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over James et al., WO 2006/040596 (Foreign patent document cite 1, IDS, 1/2/2020; herein “James”) in view of Popov et al., US 2007/0104791 (cite A, attached PTO-892; herein “Popov”), Suzuki et al., US 4294829, issued 10/13/1981 (cite B, attached PTO-892; herein “Suzuki”) and “Marshfield clinic 2001” pdf (cite U, attached PTO-892).

James teaches that the viscosity of the HPMC powders in their method, as measured in a 2% aqueous solution at 20 °C, is ~ 10 – 20 Pascal seconds (Pa.s), is preferably 13-17 Pa.s, more preferably 14-16 Pa.s and most preferably ~ 15 Pa.s (p. 3, l. 29 – p. 4, l. 2).
James does not specifically recite that the therapeutic agent comprises an anti-histamine or decongestant; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the therapeutic agent in James’ method to comprise an antihistamine such as azelastine or a decongestant such as xylometazoline or oxymetazoline for treating congestion due to allergic rhinitis as taught by Popov.
Popov teaches nasal compositions for nasal application to a patient, comprising a liquid comprising a therapeutic agent and micronized hydroxypropylmethylcellulose (HPMC) (Abst.; [0056-58]) wherein the compositions are for the treatment of rhinitis [0002] and the therapeutic agents can comprise xylometazoline (decongestant), oxymetazoline (decongestant), azelastine (antihistamine) and/or a corticosteroid (anti-inflammatory) [0026-29] preferably at a concentration of 0.01% to 5% w/w [0057] which would clearly treat the congestion caused by the rhinitis.
James teaches that the method of treatment can comprise a daily administration of their composition (p. 5, ll. 7-12), which would be obvious to discontinue once the rhinitis and attendant congestion have resolved, but James does not specifically teach that the patient is administered the first and second compositions daily for seven days, 
Suzuki teaches methods of treating allergic rhinitis comprising intranasally administering compositions comprising hydroxypropylcellulose powder and therapeutic drugs (antihistamines or corticosteroids) wherein the treatment consists of one intranasal administration daily for 7 days followed by a cessation of administration (Example 7, col. 17, ll. 8-15; Example 10, col. 17, ll. 39-48).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by James in view of Popov and Suzuki wherein the decongestant or antihistamine therapeutic agents for treating allergic rhinitis taught by Popov (xylometazoline, oxymetazoline or azelastine) are substituted for the therapeutic agent in James’ combination nasal compositions and wherein the first and second compositions are intranasally administered daily for seven days followed by no administration of the compositions for at least seven days, with a reasonable expectation of success, because Popov teaches that the therapeutic agents xylometazoline, oxymetazoline and azelastine are effective for the treatment of allergic rhinitis (and the attendant congestion, especially when the therapeutics are decongestants), James teaches that their two part combination nasal compositions are surprisingly beneficial, being more effective than application of the therapeutic agent alone and normalizing the mucociliary prima facie obvious.
Regarding claim 2, James teaches that the therapeutic agents can be delivered intranasally as a liquid composition (p. 10, ll. 30-32; p. 11, ll. 25-27) and Popov teaches that liquid compositions to be delivered intranasally can be administered as a spray (i.e. squirt) ([0002], [0024], [0068]); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the first composition part to be administered as a dose comprising a single squirt; therefore, claim 2 is prima facie obvious.
Regarding claim 3, James teaches that the powder composition, i.e. the second composition or second composition part, can be delivered by a device which administers a unit dose of the powder intranasally (p. 12, ll. 11-18); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the second composition part to be administered as a dose comprising a single puff; therefore, claim 3 is prima facie obvious.
Regarding claim 4, James teaches that the percentage of HPMC in the second composition part in the form of a powder can be at least 50% (p. 11, ll. 1-3); therefore, claim 4 is prima facie obvious.  
Regarding claim 5, James teaches that the dosage of the second composition part is between about 1 and 10 mg per nostril (p. 12, ¶4); therefore, claim 5 is prima facie obvious.
prima facie obvious.  
Regarding claims 7-9, James teaches that the second composition part in the form of a powder can comprise a signaling agent which can be mint (p. 9, l. 23 – p. 10, l. 5) which can comprise up to 50% of the composition (p. 11, ll. 12-14); therefore, claims 7-9 are prima facie obvious.
Regarding claims 10-11, 13 and 15, Popov teaches that the therapeutic agent can be oxymetazoline at a concentration of 0.01% to 5% w/w; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by James in view of Popov and Suzuki wherein the first composition comprises oxymetazoline at 0.01% to 5% w/w and the second composition comprises micronized methylcellulose powder (HPMC powder); therefore, claims 10-11, 13 and 15 are prima facie obvious.
Regarding claims 12, 16 and 17, James teaches that the composition parts can be administered sequentially or simultaneously (p. 10, ll. 16-24; p. 11, ll. 16-23; p. 11, ll. 29-31; p. 12, ll. 1-3) and teaches that the therapeutic (in the liquid first composition) can be administered before the second composition part comprising HPMC powder (p. 10, ll. 16-24); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the second composition part to be administered to the patient immediately (i.e. within less than 5 minutes) after administration of the first composition part; therefore, claims 12, 16 and 17 are prima facie obvious.
prima facie obvious.
Regarding claim 18, James teaches that the combination composition administered to treat rhinitis can be in 3 parts (p. 10, ll. 16-24; p. 12, ll. 1-3) and that the 3 parts can be administered in any order (p. 10, ll. 16-24), and Popov teaches that anti-inflammatories such as corticosteroids can be administered for treating rhinitis ([0026-29], [0002], [0017], [0021]); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by James in view of Popov and Suzuki wherein the combination composition consists of 3 parts wherein the first composition part comprises a liquid decongestant or antihistamine, the second composition part comprises an HPMC powder and the third composition part comprises a corticosteroid wherein the administration of the first composition part is followed by the administration of the second composition part and the third composition part because James teaches that the combination composition administered to treat rhinitis can be in 3 parts which can be administered in any order and Popov teaches that anti-inflammatories such as corticosteroids can be administered for treating rhinitis; therefore, claim 18 is prima facie obvious.
Regarding claims 19 and 20, James teaches that the combination composition administered to treat rhinitis can be in 3 parts which can be administered in any order; hence, a person of ordinary skill in the art before the effective filing date of the claimed prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 13, 15, 17-18, 31, 33 and 35-37 of copending Application No. 15317211 (reference application; herein ‘211). 
Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 35 of ‘211 recites a method of treating a patient with nasal congestion comprising: administering intranasally to a patient a composition comprising a first composition part in the form of a liquid decongestant or antihistamine followed by administering intranasally to the patient a second composition comprising a prima facie obvious over claim 35 of ‘211.
Claim 36 of ‘211 recites the first composition part is administered as a dose comprising a single puff or squirt; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of instant claim 1 wherein the first composition part is administered as a dose comprising a single puff or squirt; therefore, instant claim 2 is prima facie obvious over claims 35 and 36 of ‘211.
Claim 37 of ‘211 recites the second composition part is administered as a dose comprising a single puff or squirt; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of instant claim 1 wherein the second composition part is administered as a prima facie obvious over claims 35 and 37 of ‘211.
Claim 1 of ‘211 recites, inter alia, that the combination nasal composition comprises a first composition part comprising a therapeutically active agent in the form of a liquid anti-histamine or decongestant for application to a patient's nasal cavity, and a second composition part in powder form, said second composition part comprising hydroxypropylmethylcellulose powder, said micronized methylcellulose powder having a viscosity of approximately 10-20 Pascal Second in a 2% aqueous solution at 20 °C and claim 8 of ‘211 recites that the second composition part of the nasal composition includes at least 50% hydroxypropylmethylcellulose (HPMC) powder, or wherein the second composition part includes at least 60, 70, 80, 90, 95 or 99% HPMC powder by total weight of the second composition part.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of instant claim 1 wherein the second composition part includes at least 50% hydroxypropylmethylcellulose (HPMC) or cellulose powder, or wherein the second composition part includes at least 60, 70, 80, 90 or 99% HPMC or cellulose powder by total weight of the second composition part; therefore, instant claim 4 is prima facie obvious over claims 35, 1 and 8 of ‘211.
Claim 11 of ‘211 further defines the nasal composition as wherein the dosage of the second composition part is between 1 mg - 10 mg per nostril of a patient, or wherein the dosage of the second composition part is between 2.5 mg - 7.5 mg, between 3-7 mg, between 4-6 mg or about 5 mg per nostril of a patient.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious over claims 35, 1 and 11 of ‘211.
Claim 13 of ‘211 further defines the nasal composition as wherein the second composition part includes or consists of hydroxypropylmethylcellulose (HPMC) powder, wherein the powder has a viscosity of 13-17 Pa.s, 14-16 Pa.s or 15 Pa.s.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of instant claim 1 wherein the second composition part includes or consists of hydroxypropylmethylcellulose (HPMC) powder, wherein the powder has a viscosity of 13-17 Pa.s, 14-16 Pa.s or 15 Pa.s; therefore, instant claim 6 is prima facie obvious over claims 35, 1 and 13 of ‘211.
Claim 15 of ‘211 further defines the second composition part of the nasal composition as including any or any combination of kali bichromium; a thickening agent, gum, starch; a disintegrant, sodium glycolate, a cross linked povidone, a release agent, magnesium stearate; an emulsifying agent, a surfactant, anticaking agents, granulating agents preservatives or colourant, a signalling or flavouring agent that can provide the patient with a pleasant sensory feedback upon use.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of instant claim 1 wherein the second composition part includes any or any combination of kali bichromium; a thickening agent, gum, starch; a disintegrant, sodium glycolate, a cross linked povidone, a release agent, magnesium prima facie obvious over claims 35, 1 and 15 of ‘211.
Claim 17 of ‘211 further defines the signaling agent as including any or any combination of mint, menthol, spearmint, any mint variety, turmeric, lemon, lime, peppermint, eucalyptus, strawberry, lavender, citrus or capsaicin.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of instant claim 1 wherein the signaling agent includes any or any combination of mint, menthol, spearmint, any mint variety, turmeric, lemon, lime, peppermint, eucalyptus, strawberry, lavender, citrus or capsaicin; therefore, instant claim 8 is prima facie obvious over claims 35, 1 and 17 of ‘211.
Claim 18 of ‘211 further defines the nasal composition as including the signaling agent wherein the signaling agent comprises up to 50% of the second composition part, or wherein the signaling agent comprises up to 40%, 30%, 20%, 10%, 5%, 2% 1 %, 0.5% or 0.25% by total weight of the second composition part.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of instant claim 1 wherein the signaling agent comprises up to 50% of the second composition part, or wherein the signaling agent comprises up to 40%, 30%, 20%, 10%, 5%, 2% 1 %, 0.5% or 0.25% by total weight of the second composition part; therefore, instant claim 9 is prima facie obvious over claims 35, 1 and 18 of ‘211.
prima facie obvious over claims 35, 1 and 31 of ‘211.
Claim 33 of ‘211 further defines the nasal composition wherein the first composition part is azelastine.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of instant claim 1 wherein the first composition part is azelastine; therefore, instant claims 14 is prima facie obvious over claims 35, 1 and 33 of ‘211.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651